United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.M., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, HOT SPRINGS
NATIONAL PARK, Hot Springs, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2327
Issued: February 21, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 13, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decision dated July 16, 2007 which denied his request for further merit
review. Because more than one year has elapsed between the last merit decision dated June 16,
2006 and the filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s
claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 10, 2002 appellant, then a 53-year-old maintenance mechanic, filed a
traumatic injury claim alleging that on December 2, 2002 he sustained low back pain which
radiated to his hip and right leg while working in an attic crawl space installing insulation. The

Office accepted appellant’s claim for herniated disc displacement without myelopathy on
December 13, 2002. The Office medical adviser opined that a right L4-5 discectomy was
necessary due to the employment injury. Appellant underwent right L4-5 discectomy in
December 2002. On December 17, 2002 while he was hospitalized due to his back injury he
experienced grand mal seizures due to Demerol administered for pain control. On January 6,
2003 the Office informed appellant that the additional conditions of aggravation of spinal
stenosis and aggravation of grand mal seizures were accepted as employment related. The
Office entered him on the periodic rolls on January 24, 2003.
Appellant and his physician attributed a right shoulder injury to his grand mal seizure on
December 17, 2002. On February 28, 2003 he underwent a right rotator cuff arthroscopy. The
Office accepted that appellant sustained a right shoulder strain.
In a report dated June 6, 2004, Dr. Michael Young, a Board-certified orthopedic surgeon,
noted appellant’s history of injury and opined that he had 10 percent impairment of the whole
person due to his back injury. He also found 14 percent impairment of the right upper extremity.
Dr. Young concluded that appellant had 18 percent impairment of the whole person. The Office
requested additional information from him regarding appellant’s permanent impairment on
June 18, 2004. On July 6, 2004 Dr. Young opined that appellant had reached maximum medical
improvement. He stated that appellant had a limited range of motion and decreased strength in
the right shoulder. Appellant also had intermittent symptoms in his right lower extremity due to
his accepted herniated disc. Dr. Young opined that appellant had 14 percent impairment of the
right upper extremity as well as 10 percent impairment of the whole person due to his back
injury, or a total of 18 percent impairment of the whole person.
Appellant requested a schedule award on August 9, 2005. An Office medical adviser
reviewed Dr. Young’s reports on October 25, 2005. He found that Dr. Young failed to provide
specific range of motion figures for appellant’s right shoulder and had based his rating on
impairment to the spine, which was not a scheduled member under the Federal Employees’
Compensation Act. The medical adviser recommended a second opinion evaluation.
On February 1, 2006 the Office referred appellant for a second opinion evaluation with
Dr. Thomas Rooney, a Board-certified orthopedic surgeon. On March 1, 2006 Dr. Rooney noted
appellant’s history of injury and performed a physical examination recording appellant’s range of
motion. He stated: “In summary, [appellant] does have degenerative disc disease at L4-5
postop[erative] discectomy, as well as residual pain following rotator cuff repair of the right
shoulder; however, there are no objective findings of residuals from either condition in the
extremities, therefore, there is no permanent impairment.” The Office medical adviser reviewed
this report on May 15, 2006. He concurred with Dr. Rooney’s findings that, as there was no
radiculopathy and no loss of range of motion, appellant had no impairment of his extremities due
to his accepted employment injuries.
By decision dated June 16, 2006, the Office denied appellant’s request for schedule
awards finding that he had no ratable impairment in accordance with the American Medical
Association, Guides to the Evaluation of Permanent Impairment and that therefore he was not
entitled to a schedule award.

2

Dr. Young completed a report on August 7, 2006 and again stated that appellant had
limited range of motion of the right shoulder and decreased strength. He concluded that
appellant had 14 percent impairment of the right upper extremity. Dr. Young stated that
appellant had 10 percent impairment of the whole person due to his spine condition and
combined the two impairments to reach a total of 18 percent impairment of the whole person.
Appellant requested reconsideration on May 26, 2007. He submitted a statement dated
May 25, 2007 describing impairments to his right shoulder and right leg following his
employment injuries. Appellant also submitted a statement from his wife.
By decision dated July 16, 2007, the Office declined to reopen appellant’s claim for
reconsideration of the merits on the grounds that he failed to submit relevant and pertinent new
evidence.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the Act,1
the Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.2 When a claimant fails to meet
one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.3
ANALYSIS
In support of his claim for a schedule award, appellant submitted reports from Dr. Young,
a Board-certified orthopedic surgeon, opining that he had 14 percent impairment of his right
upper extremity due to loss of strength and loss of range of motion. Dr. Young also opined that
appellant had 10 percent impairment of the whole person due to his herniated disc. He
concluded that appellant had a total whole person impairment rating of 18 percent. The Office
medical adviser reviewed Dr. Young’s reports and properly noted that Dr. Young did not provide
the specific range of motion figures in his reports and did not explain how he reached his
impairment rating in accordance with the A.M.A., Guides.4 He also noted that Dr. Young
improperly provided his impairment rating in terms of the whole person as a result of appellant’s
1

5 U.S.C. §§ 8101-8193, § 8128(a).

2

20 C.F.R. § 10.606(b)(2).

3

20 C.F.R. § 10.608(b).

4

Before the A.M.A., Guides can be utilized, a description of appellant’s impairment must be obtained from
appellant’s physician. In obtaining medical evidence required for a schedule award, the evaluation made by the
attending physician must include a description of the impairment including, where applicable, the loss in degrees of
active and passive motion of the affected member or function, the amount of any atrophy or deformity, decreases in
strength or disturbance of sensation, or other pertinent descriptions of the impairment. This description must be in
sufficient detail so that the claims examiner and others reviewing the file will be able to clearly visualize the
impairment with its resulting restrictions and limitations. Robert B. Rozelle, 44 ECAB 616, 618 (1993).

3

accepted back injury.5 He noted that as the schedule award provisions of the Act include the
extremities, appellant might be entitled to a schedule award for permanent impairment to his
extremities even though the cause of the impairment originated in the spine.6 The Office referred
appellant for a second opinion evaluation with Dr. Rooney, a Board-certified orthopedic surgeon,
who found that appellant had no loss of range of motion or other rating impairment of his right
upper extremity. Dr. Rooney further found that appellant had no symptoms of radiculopathy
such that his back injury was causing impairment to a scheduled member. The Office medical
adviser reviewed Dr. Rooney’s findings and agreed that appellant had no ratable impairment for
schedule award purposes.
Appellant requested reconsideration and submitted an additional report from Dr. Young
dated August 7, 2006 in which he again stated that appellant had limited range of motion of the
right shoulder and decreased strength. Dr. Young concluded that appellant had 14 percent
impairment of the right upper extremity. He repeated his previous conclusion that appellant had
10 percent impairment of the whole person due to his spine condition and again combined the
two impairments to reach a total of 18 percent impairment of the whole person.
As Dr. Young did not offer any additional findings on physical examination or provide
the figures that he relied upon to reach his impairment ratings, his report does not constitute
relevant pertinent and new evidence. Instead this report is repetitious of reports previously
included in the record and is not sufficient to require the Office to reopen appellant’s claim for
consideration of the merits of his request for a schedule award.
Appellant and his wife also submitted statements regarding his physical abilities and
continuing impairment. As neither he nor his wife are physicians, their statements cannot
constitute the medical evidence necessary to establish his permanent impairment for schedule
award purposes. These statements are not relevant or pertinent to the issue for which appellant’s
claim was denied, the lack of detailed medical opinion evidence supporting permanent
impairment of a scheduled member entitling appellant to a schedule award.
CONCLUSION
The Board finds that appellant failed to include with his timely request for
reconsideration any relevant or pertinent new evidence which would require the Office to reopen
his claim for consideration of the merits.

5

A schedule award is not payable for a member, function or organ of the body not specified in the Act or in the
implementing regulations. As neither the Act nor the regulations provide for the payment of a schedule award for
the permanent loss of use of the back or for the whole person, no claimant is entitled to such an award. George E.
Williams, 44 ECAB 530, 533 (1993).
6

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the July 16, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 21, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

